Title: From Thomas Jefferson to James Carey, 6 January 1793
From: Jefferson, Thomas
To: Carey, James



Sir
Philadelphia Jan. 6. 1793.

I will beg the favor of you to furnish the office of the Secretary of state with your paper, sending it by post sealed up, and addressed to the Secretary of state, not mentioning the name as that might produce confusion in the accounts of the office and the man. Be so good as to let me know the price, time of payment &c and it will be duly attended to by Mr. George Taylor, chief clerk of the office. If you can send the papers from the 1st. day of January, our year may as well begin then. I am Sir Your very humble servt

Th: Jefferson

